Citation Nr: 1722820	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  05-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for Hepatitis C prior to April 11, 2013, and in excess of 50 percent thereafter (now evaluated as cirrhosis of the liver).

2.  Entitlement to an increased rating for diabetes mellitus in excess of 20 percent.

3.  Entitlement to a separate, compensable initial rating for erectile dysfunction associated with diabetes mellitus.

4.  Entitlement to an effective date prior to January 22, 2010, for the grant of a separate rating for erectile dysfunction and special monthly compensation (SMC) based on the loss of use of a creative organ.

5.  Entitlement to a separate, increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a separate, increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity
7.  Entitlement to an effective date prior to January 22, 2010, for the grant of a separate 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an effective date prior to January 22, 2010, for the grant of a separate 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include neurocognitive disorder.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

11.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 










INTRODUCTION

The Veteran had active duty from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of (1) service connection for a psychiatric disability, (2) service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, (3) an initial compensable evaluation for hepatitis C, and (4) an effective date for service connection for hepatitis C prior to March 24, 2004 were previously remanded by the Board in January 2011.  Subsequently, the RO granted a higher rating for hepatitis C in a January 2016 rating decision.  Although the RO granted higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

Further, the RO granted an earlier effective date (February 28, 2003) for hepatitis C, the date the Veteran filed his claim for service connection.  The Veteran's representative has indicated that the effective date for the grant of service connection for hepatitis C should be March 7, 2003.  As the RO has granted an effective date earlier than March 7, 2003, the Board finds that this issue has been granted in full and that the Veteran is fully satisfied; accordingly, this issue is no longer before the Board for consideration.  

The issues of (1) service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder; and (2) service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the initial rating period on appeal  prior to January 2013, the Veteran's hepatitis C was asymptomatic.

2.  Beginning January 2013, the Veteran had varices associated with cirrhosis of the liver.

3.  For the entire rating period on appeal, the Veteran's diabetes mellitus disability has required oral medication and a restricted diet, but has not required regulation of activities.

4.  The evidence does not show that the Veteran has a penile deformity.

5.  The scheduler criteria for SMC due to loss of use of creative organ was initially met, effective June 1, 2009.

6.  For the increased rating period on appeal, the Veteran's bilateral lower extremity diabetic peripheral neuropathy symptoms did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

7.  The Veteran was first diagnosed with bilateral lower extremity diabetic peripheral neuropathy in March 2010, subsequent to his January 22, 2010 claim for an increased rating for diabetes and associated neurological disorders.

8.  The Veteran's currently diagnosed neurocognitive disorder is secondary, at least in part, to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 2013, the criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2016).

2.  For the rating period from January 2013 to April 10, 2013, the criteria for a 50 percent rating for varices associated with cirrhosis of the liver have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7312 (2016).

3.  For the rating period beginning April 11, 2013, the criteria for a rating in excess of 50 percent for varices associated with cirrhosis of the liver have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7312 (2016).

4.  For the entire increased rating period on appeal, the criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

5.  The criteria for an initial, separate compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

6.  The criteria for an effective date of June 1, 2009, for the award of service connection for erectile dysfunction and SMC due to loss of creative organ have been met.  38 U.S.C.A. §§ 1114 (k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.350(a) (2016).

7.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520, 8621 (2016).

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520, 8621 (2016).

9.  The criteria for an effective date prior to January 22, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1114 (k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, (2016).

10.  The criteria for an effective date prior to January 22, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1114 (k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, (2016).

11.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as a neurocognitive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

Some of the rating claims currently on appeal arise from the Veteran's disagreement with initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was also provided VCAA notice regarding his remaining claims on appeal in March 2003, May 2004, August 2007, and March 2008.  VCAA notice on all claims adjudicated herein has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  The Veteran was also provided with multiple VA examinations for his claims on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions consistent with the rating criteria.  The Board finds that the VA examination reports are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As such, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159 (d).

Laws and Analysis for Hepatitis C Rating

The Veteran was initially granted service connection for hepatitis C in a December 2009 rating decision and was assigned a noncompensable rating effective March 24, 2004.  In a January 2016 rating decision, the Veteran's rating was increased to 50 percent for cirrhosis of the liver associated with hepatitis C beginning April 11, 2013.  

Pursuant to Diagnostic Code 7354 hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  38 C .F.R. § 4.114, Diagnostic Code 7354.
Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Id. 

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id. 

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling. Id. 

Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent.  Id. 

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Diagnostic Code 7312 provides rating criteria for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Symptoms such as weakness, anorexia, abdominal pain and malaise are rated as 10 percent disabling. Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated as 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated as 50 percent disabling.  A Note to Diagnostic Code 7312 states that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present. 38 C.F.R. § 4.114, Diagnostic Code 7312.

The evidence includes a November 2003 VA examination where the Veteran was noted to have hepatitis C, but was currently asymptomatic.  During the examination, it was noted that the Veteran's appetite was good.  He had no abdominal pain, bleeding, nausea, or vomiting.  He also denied any abdominal complaints and denied any significant malaise or fatigue.  The examiner diagnosed the Veteran with hepatitis C, nonresponder to therapy with evidence of cirrhosis by ultrasound and mild elevation of his liver function tests.  

According to an October 2009 VA "digestive condition" examination report, examination revealed no abdominal pain.  Hepatosplenomegaly was not appreciated.  The diagnosis continued was hepatitis C, nonresponder to therapy with evidence of cirrhosis by ultrasound and mild elevation of his liver function tests.  The examiner opined that the Veteran's hepatitic is more likely than not related to his military service.

Private treatment records from Dr. M. A. include a January 8, 2014, treatment note where the Veteran was seen for a follow-up treatment for his liver disease and anemia.  The assessment noted that the Veteran had cirrhosis of the liver with varices present.  It was noted that the last US/AFP (Alpha-fetoprotein) test had been conducted in January 2013.

In a December 2015 VA examination report, it was noted that the Veteran had been treated with interferon in 1998, but was nonresponsive.  The examiner indicated that the Veteran had not had any incapacitating episodes with symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to the liver condition during the past 12 months.  

Upon review of all evidence of record, the Board finds that the criteria for a compensable 10 percent disability evaluation are not met for the rating period prior to January 2013.  Specifically, the medical and lay evidence prior to January 2013 does not show that the Veteran had intermittent fatigue, malaise, and anorexia for a compensable rating under Diagnostic Code 7346.  Further, there is no evidence of any incapacitating episodes of liver disease any duration prior to January 2013.  Thus, the applicable rating criteria may not serve as a basis for a compensable rating in the present appeal prior to January 2013.  38 C.F.R. § 4.114, DC 7345.

However, the Board finds that the Veteran's 50 percent rating for his liver disability, assigned in the January 2016 rating decision, should be effective earlier, from January 2013, which corresponds with the first evidence of varices.  See January 2014 record from Dr. M. A. (showing cirrhosis of the liver with varices present and with US/AFP (Alpha-fetoprotein) test conducted in January 2013).  This is the highest available rating under Diagnostic Code 7312; as such, a higher rating is not warranted.

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no provision upon which to assign a higher rating.

For these reasons, the Board finds that a compensable rating prior to January 2013 is not warranted.  A 50 percent rating for the Veteran's varices associated with cirrhosis of the liver is warranted, effective January 2013.  

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Laws and Analysis for Diabetes Mellitus Rating

The Veteran was initially granted service connection for diabetes mellitus in a February 2004 rating decision and was assigned a 20 percent rating effective February 28, 2003.  In July 2007, the Veteran filed a claim for an increased disability rating for his diabetes.  In a September 2007 rating decision, the RO continued the 20 percent rating.  In March 2008, the Veteran submitted a statement indicating that he had been suffering with neurological disorders associated with his diabetes disability.  The Board finds that the Veteran's March 2008 statement should have been accepted as a notice of disagreement with the September 2007 rating decision.  As such, the appeal period is from July 2006 (one year preceding the date of the Veteran's claim for an increased rating) to the present.  See 
38 U.S.C.A. § 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o) (2016).

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned the current-20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Based on the evidence of record, both lay and medical, a rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

The evidence includes relevant May 2003, November 2003, and August 2007 VA compensation examinations.  The examiners indicated that the Veteran had been on oral medication and followed a diet.  There was no indication that regulation of activities was required.  There were no neurological symptoms in May 2003.  On a November 2003 VA "liver, gallbladder, and pancreas" examination report, it was noted that the Veteran's diabetes was well-controlled, and that his prescribed medication (Avandia) was well-tolerated.  Blood sugars were running in the range of 90-120.  No complications were reported.  No numbness was reported.  Diagnosis was well-controlled diabetes.  During the August 2007 VA examination, the Veteran indicated right foot pain for 1 year.  It was noted by the examiner, however, that the Veteran's pain was associated with plantar fasciitis.  There was no nephropathy, erectile dysfunction, peripheral neuropathy, or hyperlipidemia.   

The Veteran was afforded another VA diabetes mellitus compensation examination in March 2010.  Activities were not restricted and it was noted that the Veteran walked an hour a day, five days a week.  However, the Veteran did report tingling in in both legs.  There was no retinopathy or nephropathy.  The examiner indicated that the Veteran had also been diagnosed in 2009 with erectile dysfunction.  

In a December 2015 VA compensation examination report, the examiner noted that the Veteran had been prescribed oral hypoglycemic agents, but did not require regulation of activities.  Diagnoses of diabetic peripheral neuropathy and erectile dysfunction were confirmed.  

Upon review of all the evidence of record, lay and medical, the Veteran has not met all the criteria for the 40 percent rating under DC 7913, as he has not been shown to require regulation of activities due to diabetes.  As such, a rating in excess of 20 percent is not warranted.  The preponderance of the evidence is against the claim for an increased rating and there is no doubt to be resolved, therefore, the appeal is denied.

Regarding complications associated with the Veteran's diabetes disability, the Board will address those issues separately in the following sections.  

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





Laws and Analysis for Rating and Effective Date for Erectile Dysfunction 
and Loss of Use of a Creative Organ

In a June 2010 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ as a result of the Veteran's erectile dysfunction associated with the service-connected diabetes disability.  SMC was granted effective January 22, 2010, the date of the Veteran's purported claim for increase.

The Veteran's erectile dysfunction is properly evaluated under Diagnostic Code 7522.  Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114 (k) (West 2014); 38 C.F.R. § 3.350 (k) (2016).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id. 

Here, a compensable rating for erectile dysfunction is not warranted.  Although the Veteran has loss of erectile power, the medical evidence does not reflect a penile deformity.  During a December 2015 VA examination, a physical examination was not conducted at the request of the Veteran; however, he reported having normal anatomy.   

The remaining evidence of record shows that the Veteran is prescribed Viagra and has difficulty maintaining an erection.  However, the Board notes that loss of erectile power is not the same as a penile deformity as contemplated under Diagnostic Code 7522. 

The Board finds that there is no other provision of the code that would afford the Veteran a compensable evaluation for his erectile dysfunction.  It is noted that the December 2015 VA examiner indicated that the Veteran did not have voiding dysfunction or any other symptoms potentially ratable.  See generally 38 C.F.R. 
§ 115a.  Further, the Veteran has already been granted SMC for loss of use of a creative organ.

Accordingly, the claim for entitlement to an initial compensable rating for erectile dysfunction is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.

Regarding the effective date for the Veteran's erectile dysfunction disability, to include SMC, the Board notes that in a September 2007 rating decision, the RO continued a 20 percent rating for diabetes mellitus.  In March 2008, the Veteran submitted a statement indicating that he had been suffering with neurological disorders associated with his diabetes disability.  The Board finds that the Veteran's March 2008 statements should have been accepted as a notice of disagreement with the September 2007 rating decision.  As such, the appeal period is from July 2006 (one year preceding the date of the Veteran's claim for an increased rating) to the present.  See 38 U.S.C.A. § 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o).  Given that the Veteran's erectile dysfunction has been associated with the service-connected diabetes disability, the rating period for erectile dysfunction is also from July 2006.

As discussed in the section above, the Veteran was afforded a VA diabetes examination in March 2010.  The examiner specifically indicated that the Veteran had been diagnosed in the last 6 months of 2009 with erectile dysfunction.  As such, the Board finds that the proper effective date for the Veteran's erectile dysfunction and SMC is June 1, 2009, the date he was first diagnosed with erectile dysfunction.  


Laws and Analysis for Rating and Effective Dates for Peripheral Neuropathy 
of the Right and Left Lower Extremities

In July 2007, the Veteran filed a claim for an increased disability rating for his diabetes.  In a September 2007 rating decision, the RO continued the 20 percent rating.  In March 2008, the Veteran submitted a statement indicating that he had been suffering with neurological disorders associated with his diabetes disability.  As noted in the previous sections, the Veteran's March 2008 statements should have been accepted as a notice of disagreement with the September 2007 rating decision.  As such, the appeal period is from July 2006 (one year preceding the date of the Veteran's claim for an increased rating) to the present.  See 38 U.S.C.A. § 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o).

The Veteran's disability is rated under DC 8621, which pertains to neuritis of the external popliteal nerve.  Generally, paralysis of the external popliteal nerve is evaluated under DC 8521, which provides that a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and a 30 percent rating is assigned for severe incomplete paralysis.  A maximum 40 percent rating is assigned for complete paralysis of the popliteal nerve; the foot dangles and slight drop of first phalanges of all toes cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes. 
38 C.F.R. § 4.124a, DC 8521.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In his March 2008 statement, the Veteran indicated that he had neuropathy and had been suffering from chronic "nerve pain" in the foot for a "long time."  

The evidence includes a March 2010 VA examination where the Veteran was first diagnosed with bilateral lower extremity peripheral neuropathy.  The Veteran reported tingling in in both legs.  The examiner indicated that the Veteran had pain in the right foot for one year, but this was noted to be associated with plantar fasciitis.  

In a December 2015 VA examination report, the examiner indicated that the Veteran had been first diagnosed with diabetic peripheral neuropathy in 2011.  Symptoms were noted to include "mild" pain, paresthesia, and numbness in both legs.  Strength was normal.  The examiner also noted incomplete paralysis of the sciatic nerve of "mild" severity. 

Upon review of the evidence of record, the Board finds that, for the rating period on appeal, the Veteran's symptoms did not more nearly approximate moderate incomplete paralysis of the right and left sciatic nerves.  As indicated, the December 2015 VA examiner specifically diagnosed the Veteran with "mild" sensory peripheral neuropathy of the lower extremities.  There is no evidence of moderate impairment in either lower extremity.

Regarding the effective date for the Veteran's peripheral neuropathy, the Board finds that January 22, 2010 date is proper.  Although the Veteran reported foot pain in his March 2008 statement, the March 2010 VA examiner indicated that this was associated with his plantar fasciitis and not peripheral neuropathy.  Further, the Veteran was first diagnosed with peripheral neuropathy during the March 2010 VA examination.  As such, the Board finds that a date prior to January 22, 2010, for the grant of service connection for peripheral neuropathy is not warranted. 

Laws and Analysis for Service Connection for Neurocognitive Disorder

The Board notes that, although the Veteran's claim specifically indicated only service connection for depression, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (neurocognitive disorder), the Board has characterized the claims as reflected on the title page. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is currently service-connected for cirrhosis of the liver, diabetes mellitus, peripheral neuropathy of the lower extremities, and hepatitis C.   

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed neurocognitive disorder is secondary, at least in part, to his service-connected disabilities.

The relevant evidence includes an April 2016 VA medical opinion.  The examiner diagnosed the Veteran with unspecified neurocognitive disorder.  It was noted that the Veteran had "multiple serious chronic medical conditions that likely contribute to declines in multiple cognitive domains."  Specifically, the examiner indicated that the Veteran had various disorders, including chronic hepatitis C, cirrhosis of the liver, esophageal varices, diabetes, and diabetic neuropathy.  In VA treatment records, the examiner noted that the Veteran was found to have "decreased judgment, cognitive deficits, increased need from others and reduced ADL perception."  The examiner indicated that it was possible to differentiate symptoms associated with the Veteran's depression versus his cognitive disorder. 

Another VA opinion was obtained in June 2016; however, the examiner was unable to opine as to whether the Veteran's unspecified neurocognitive disorder was aggravated by his service-connected hepatitis C without resorting to speculation. 

Upon review of the evidence of record, the Board finds that while neither service nor a service-connected disability alone caused the Veteran's current mental health problems, the evidence of record is in equipoise as to whether the service-connected disabilities, at the very least, contributed to such.  The Board emphasizes that 
38 C.F.R. § 3.310 does not require that a service-connected disability be the sole cause of the claimed disability in order for service connection to be warranted.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection is warranted for an acquired psychiatric disorder, diagnosed as a neurocognitive disorder.

ORDER

An initial compensable rating for Hepatitis C prior to January 2013 is denied.

From January 2013 to April 10, 2013, a 50 percent rating for varices associated with cirrhosis of the liver is granted, subject to the laws and regulations governing monetary benefits.

Beginning April 11, 2013, a rating in excess of 50 percent for varices associated with cirrhosis of the liver is denied. 

An initial rating in excess of 20 percent for diabetes mellitus is denied.

A separate, compensable initial rating for erectile dysfunction is denied.

An effective date of June 1, 2009, for the award of service connection for erectile dysfunction and SMC due to loss of creative organ is granted.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

An effective date prior to January 22, 2010 for the award of service connection for peripheral neuropathy of the right lower extremity is denied. 

An effective date prior to January 22, 2010 for the award of service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for an acquired psychiatric disorder, diagnosed as a neurocognitive disorder, is granted.


REMAND

Major Depressive Disorder

Regarding the Veteran's claim for depression, the Veteran asserts that he has depression related to service and that he used alcohol to cope with his depression. The Veteran has a current diagnosis of recurrent major depression with history of psychotic features.  Service treatment records include a September 1967 record noting that the Veteran had been hospitalized due to alcohol.  Subsequently, a January 1969 record noted that the Veteran was incoherent, irrational, and unable to communicate on examination.  An impression of possible drug ingestion was noted. While the Veteran was afforded a VA examination in November 2003, the report did not address whether the Veteran's current psychiatric disorder was related to service, including the notations of substance use in service.

In an October 2009 VA psychiatric examination, the examiner indicated that the Veteran had endorsed feelings of depression, excessive worry, and an excessive drinking habit in his January 1967 Report of Medical History.  He also stated that he had mental health symptoms prior to service.   For these reasons, the examiner opined that the Veteran's psychiatric disorder was less likely than not related to service. 

In an April 2011 VA medical opinion, the examiner stated that she was unable to provide an opinion as to whether a pre-existing psychiatric disorder was aggravated during service.  The examiner stated that a review of mental health records showed no objective evidence of pre-military symptoms which would allow comparison between the level of severity prior to service versus during service.  The examiner indicated that it was likely that symptoms and the level of impairment had fluctuated in severity over the years.  

In an April 2016 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's major depressive disorder was incurred in service.  In support of this opinion, it was noted that the Veteran had multiple psychiatric admissions prior to service.  As noted in an October 2008 VA treatment record (in Virtual VA), the Veteran reported that he was treated for bipolar affective disorder, paranoia, and schizophrenia at the Highland Hospital in Birmingham.  Further, there was a 1966 Napa State Hospital admission for abuse of alcohol, and a 1966 admission in Los Angeles for 4-5 days within 2 months after discharge from Napa Hospital.  The examiner indicated that the direct records from these hospitalizations were not available for review.  Based on these reports, the examiner opined that the Veteran's depression and alcohol abuse preexisted service entrance.  An opinion as to whether aggravation of the disorder was manifested in service was not provided.

The Board notes that the evidence of record does not contain documentation pertaining to the three hospitalizations prior to service.  As noted by the April 2016 VA examiner, the direct records from these hospitalizations were not available for review.  On remand, efforts should be made to obtain these medical records, if available.  

Moreover, the January 1967 Report of Medical History indicates that the Veteran's psychiatric examination was abnormal upon service entrance and that there was a notation, which appears to read "ROM 10".  Clarification of this notation is required by a psychiatric professional to assist the Board in determining whether a pre-existing psychiatric disorder was "noted" service entrance.  As such, a remand for a new medical opinion is required. 



Hypertension

With regard to the remaining claim on appeal, remand is needed to obtain a medical opinion as to the etiology of the Veteran's hypertension.

The Veteran is presumed to have been exposed to herbicides in service as his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War Era.  Current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  With the necessary authorization and consent, request and obtain identified psychiatric hospital records from the Highland Hospital in Birmingham and the Napa State Hospital in or around 1966.  

The Veteran also claimed a 1966 psychiatric admission in Los Angeles for 4-5 days - an attempt to obtain these records should also be done if the Veteran adequately identifies the hospital on the authorization and consent form.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must notify the claimant of the specific records that it is unable to obtain.

2.  Then, obtain an additional VA psychiatric medical opinion from an appropriate examiner.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is requested to offer the following opinions:

(a)  Provide clarification as to the notation on Line 42 of the January 1967 Report of Medical History showing, what appears to read "ROM 10."  This information is necessary to determine whether a psychiatric disorder was  "noted" at service entry.

(b)  Regardless of whether or not it was "noted" at service entry, please provide an opinion as to whether there was clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran's major depressive disorder existed prior to service entrance in March 1967.

(c)  If major depressive disorder did clearly and unmistakably pre-exist service entrance, is there clear and unmistakable evidence (as above, obvious and manifest) that it was NOT aggravated beyond its natural progression during service.

(d)  If it is determined that the Veteran's major depressive disorder did not clearly and unmistakably exist prior to service entrance, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's major depressive disorder had its onset in service or is otherwise related to service, or proximately due to, or aggravated by, the now service-connected neurocognitive disorder.  

A rationale for any opinion reached must be provided. If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  Refer the hypertension claim to a VA medical examiner to obtain an opinion as to its etiology including presumed herbicide exposure.  After reviewing the claims file, the examiner is asked to:

(a)  Indicate the likely onset of the Veteran's hypertension.

(b)  Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was due to his period of active service, specifically to include his presumed in-service herbicide exposure.

In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

The examiner is requested to provide a FULLY reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After all development has been completed, the AOJ should readjudicate the issue.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


